Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                          September 28, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 55038-5-II

                                Respondent,

         v.

 FREDDIE LEE McCLAIN, JR.,                                      UNPUBLISHED OPINION

                                Appellant.

       VELJACIC, J. – Freddie L. McClain, Jr. appeals his judgment and sentence, contending the

document contains two scrivener errors. The State concedes the errors. We accept the State’s

concession and remand for correction of the judgment and sentence.

                                               FACTS

       Following an altercation between McClain and his girlfriend, the State charged McClain

with assault in the first degree, assault in the second degree, two counts of violation of a no contact

order, and obstructing a law enforcement officer. A jury found McClain guilty of obstruction and

not guilty of assault in the first degree, but was unable to reach verdicts on the remaining charges.

McClain ultimately pled guilty to malicious mischief in the second degree, assault in the fourth

degree, and two counts of violation of a no contact order.

       The trial court entered three separate judgment and sentences: one for the malicious

mischief conviction; one for the obstruction conviction; and one for the assault and violations of a

no contact order convictions. On the malicious mischief judgment and sentence, it states that
55038-5-II


McClain pled guilty to malicious mischief in the second degree and then references “9A.36.041.”

Clerk’s Papers (CP) at 287. RCW 9A.36.041 relates to assault in the fourth degree.

       Also, on the malicious mischief judgment and sentence, a box next to “Community

Custody” is checked, but no term of community custody is listed. CP at 292. It appears the trial

court began to write in a term, but then scratched it out. The court did not sentence McClain to

community custody. McClain appeals.

                                            ANALYSIS

       The parties agree that McClain’s malicious mischief judgment and sentence contains two

scrivener’s errors. We concur.

       “A scrivener’s error is one that, when amended, would correctly convey the intention of

the trial court as expressed in the record at trial.” State v. Starr, 16 Wn. App. 2d 106, 110 n.3, 479

P.3d 1209 (2021) (emphasis omitted). The remedy for a scrivener’s error in a judgment and

sentence is remand to the trial court for correction. State v. Sullivan, 3 Wn. App. 2d 376, 381, 415

P.3d 1261 (2018).

       Here, the trial court mistakenly referenced the wrong statute on McClain’s malicious

mischief judgment and sentence. And the court did not sentence McClain to community custody

but checked the community custody box on the judgment and sentence. Indeed, malicious

mischief in the second degree is not an offense that requires community custody. RCW 9.94A.701.

Accordingly, the judgment and sentence contains two scrivener’s errors. We accept the State’s

concession.




                                                  2
55038-5-II


        The proper recourse is to remand to the trial court for correction. Sullivan, 3 Wn. App. 2d

at 381. Accordingly, we remand for correction of the malicious mischief judgment and sentence.1

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                             Veljacic, J.

We concur:




        Maxa, J.




        Lee, C.J.




1
  The State alleges that McClain does not have a right to be present for the correction. We give
leave to the trial court to determine whether McClain’s presence is required.


                                                 3